ALLOWABILITY NOTICE

Reply Under 37 CFR 1.111

The submission of the reply filed on 8/16/21 to the non-final Office action of 5/14/21 is acknowledged. Claims 1 and 3-13 are currently pending.

Reasons for Allowance

Claims 1 and 3-13 are allowed. The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recite din the independent claim 1.
Amended claim 1 recites, in part: “a cover piece is formed in the form of a plate and embedded in the top wall, the cover piece is provided partially in the long direction with a wide portion wider in the short direction than other portions on both sides of the wide portion in the long direction and a dimension in the long direction, of the wide portion of the cover piece is larger than a dimension in the long direction, of the convex portion of the side wall” (emphasis added). 
The aforementioned limitations in combination with all remaining limitations of said independent claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.
Mochizuki, which discloses a surface-mountable protective device comprising a bimetal element and a PTC element (see English translation of the Abstract thereof), does not teach or 
  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835